DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2019/0053251 A1 to Loehr et al. (Loehr), in view of Publication No.: US 2020/0146040 A1 to Lee et al. (Lee) as disclosed in the IDS.
As to Claims 1 and 11, Loehr discloses an apparatus in a communication device, comprising: 
a processor (‘the user terminal is adapted to perform the methods described herein, including corresponding entities to participate appropriately in the methods, such as receiver, transmitter, processors.  It is further recognized that the various embodiments may be implemented or performed using computing devices (processors)’, ¶s 0324 and 0325) and 
a memory configured to store a computer program executable on the processor,
wherein the processor is configured to, when running the computer program, 
select a target address, wherein the target address is a destination associated with a sidelink logical channel with a highest priority (‘the user terminal selects a sidelink destination, among the various sidelink destinations of the pending sidelink data. For instance, the user equipment selects that sidelink destination associated with the highest priority, i.e., that sidelink destination being associated with the sidelink logical channel having the highest priority among all those sidelink logical channels having sidelink data available for transmission. This selection of the sidelink destination can be, e.g., part of the logical channel prioritization procedure performed by the UE when a new transmission is to be performed so as to allocate (previously selected) radio resources for the new transmission’, ¶ 0202; see also ¶ 0216); 
select, from sidelink logical channels belonging to the target address, the sidelink logical channel with the highest priority, wherein the priority of the logical channel is associated with a ProSe Per Packet Priority (PPPP) and the logical channel with high priority is associated with high PPPP (‘in the usual manner, the sidelink logical channels are associated with the ProSe destination to which the respective sidelink data is destined. The sidelink data has also a ProSe per packet priority (PPPP), which is a scalar value associated with the PDUs and which defines the priority handling of that data. Correspondingly, the sidelink logical channels carrying the sidelink data are also associated with a priority that corresponds to the PPPP of the sidelink data. The priority of the sidelink logical channels can have, e.g., a value from a range of 8 possible values, where, e.g., 1 corresponds to the highest priority, and 8 corresponds to the lowest priority’, ¶ 0259).
Loehr does not expressly disclose allocate a resource for data in the sidelink logical channel with the highest priority.
However, Lee discloses allocate a resource for data in the sidelink logical channel with the highest priority (‘if multiple activated SPS configurations have resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) on different carriers at the same time, the UE may select a SPS configuration with the highest priority in the logical channel prioritization, or select a carrier of a SPS configuration with the highest priority in the logical channel prioritization. The UE may occupy data on the resource (e.g. sidelink resource, sidelink grant, uplink grant, or resource grant) of the selected SPS configuration. If the UE still has remaining data available for transmission, the UE may secondly select a SPS configuration with the second highest priority, or select a carrier of a SPS configuration with the second highest priority’, ¶ 0127).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘allocate resources for data in the sidelink logical channel with the high priority’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 2 and 12, Loehr does not expressly disclose allocate resources on a target carrier.
However, Lee discloses allocate resources on a target carrier (‘if multiple activated SPS configurations have resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) on different carriers at the same time, the UE may select a SPS configuration with the highest priority in the logical channel prioritization, or select a carrier of a SPS configuration with the highest priority in the logical channel prioritization. The UE may occupy data on the resource (e.g. sidelink resource, sidelink grant, uplink grant, or resource grant) of the selected SPS configuration. If the UE still has remaining data available for transmission, the UE may secondly select a SPS configuration with the second highest priority, or select a carrier of a SPS configuration with the second highest priority. Then, the UE may occupy the remaining data on the resource (e.g. sidelink resource, sidelink grant, uplink grant, or resource grant) of the secondly selected SPS configuration. The UE may perform transmissions of multiple MAC PDUs on the resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) of the selected SPS configurations’, ¶ 0127).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘allocate resources on a target carrier’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 3 and 13, Loehr does not expressly disclose wherein a channel busy ratio (CBR) measurement value of the target carrier is below a threshold.
However, Lee discloses wherein a channel busy ratio (CBR) measurement value of the target carrier is below a threshold (‘in Fig. 8, the UE may select carrier #1 and/or SPS configuration #1 which provide sidelink grants within the time offset from the earliest sidelink grant in time. In this case, the UE may select a carrier and/or SPS configuration which provides the lowest CBR level’, ¶ 0151).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein a channel busy ratio (CBR) measurement value of the target carrier is below a threshold’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 4 and 14, Loehr does not expressly disclose wherein the target carrier is allowed to carry a service of the data.
However, Lee discloses wherein the target carrier is allowed to carry a service of the data (‘the UE may occupy data on the resource (e.g. sidelink resource, sidelink grant, uplink grant, or resource grant) of the selected SPS configuration. If the UE still has remaining data available for transmission, the UE may secondly select a SPS configuration with the second highest priority, or select a carrier of a SPS configuration with the second highest priority. Then, the UE may occupy the remaining data on the resource (e.g. sidelink resource, sidelink grant, uplink grant, or resource grant) of the secondly selected SPS configuration. The UE may perform transmissions of multiple MAC PDUs on the resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) of the selected SPS configurations’, ¶ 0127).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the target carrier is allowed to carry a service of the data’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 5 and 15, Loehr does not expressly disclose after allocating, for data in the sidelink logical channel with the highest priority, a first resource on the target carrier, allocate, for data in a sidelink logical channel with a lower priority, a second resource on the target carrier.
However, Lee discloses after allocating, for data in the sidelink logical channel with the highest priority, a first resource on the target carrier (‘if multiple activated SPS configurations have resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) on different carriers at the same time, the UE may select a SPS configuration with the highest priority in the logical channel prioritization, or select a carrier of a SPS configuration with the highest priority in the logical channel prioritization. The UE may occupy data on the resource (e.g. sidelink resource, sidelink grant, uplink grant, or resource grant) of the selected SPS configuration’, ¶ 0127),
 allocate, for data in a sidelink logical channel with a lower priority, a second resource on the target carrier (‘in the logical channel prioritization procedure, the UE may priority the carrier of the activated SPS configuration having the highest priority (e.g. with the lowest priority value or with the highest priority value) over the other carriers. Alternatively, the UE may priority the activated SPS configuration having the highest priority (e.g. with the lowest priority value or with the highest priority value) over the other SPS configurations.  According to an embodiment of the present invention, in case that resource pools are configured on multiple carriers, the UE selects certain carrier corresponding to certain SPS configuration, based on the information on priorities of the SPS configurations. Thus, in case that the UE perform parallel sidelink/uplink transmissions, congested carriers is not used for sidelink/uplink transmissions’, ¶s 0122 and 0166).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘after allocating, for data in the sidelink logical channel with the highest priority, a first resource on the target carrier, allocate, for data in a sidelink logical channel with a lower priority, a second resource on the target carrier’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 6 and 16, Loehr does not expressly disclose wherein the target carrier is determined based on a carrier selection or reselection procedure.
However, Lee discloses wherein the target carrier is determined based on a carrier selection or reselection procedure (‘meanwhile, according to the prior art, a resource pool is configured only on a single carrier. Thus, an RRC layer of the UE (i.e. UE RRC) selects a resource pool on a single carrier, and then a MAC layer of the UE (i.e. UE MAC) performs resource (re-)selection on the selected resource pool. On the other hand, in case that resource pools are configured on multiple carriers, the UE may perform parallel transmissions on different carriers. If the UE performs parallel transmissions on different carriers, the UE will independently select resources on each pool/carrier’, ¶ 0117). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the target carrier is determined based on a carrier selection or reselection procedure’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 7 and 17, Loehr does not expressly disclose when there is a resource grant, determine whether the resource grant meets conditions of carrier selection or reselection; if the resource grant meets conditions of carrier selection or reselection, perform carrier selection or reselection based on CBR measurement values of carriers.
However, Lee discloses when there is a resource grant, determine whether the resource grant meets conditions of carrier selection or reselection (‘meanwhile, according to the prior art, a resource pool is configured only on a single carrier. Thus, an RRC layer of the UE (i.e. UE RRC) selects a resource pool on a single carrier, and then a MAC layer of the UE (i.e. UE MAC) performs resource (re-)selection on the selected resource pool. On the other hand, in case that resource pools are configured on multiple carriers, the UE may perform parallel transmissions on different carriers. If the UE performs parallel transmissions on different carriers, the UE will independently select resources on each pool/carrier’, ¶ 0117); 
if the resource grant meets conditions of carrier selection or reselection, perform carrier selection or reselection based on CBR measurement values of carriers (‘if multiple activated SPS configurations have overlapped resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) on the same carrier at the same time, the UE may select a SPS configuration with the highest priority in the logical channel prioritization, or select a carrier of a SPS configuration with the highest priority in the logical channel prioritization’, ¶ 0128).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘when there is a resource grant, determine whether the resource grant meets conditions of carrier selection or reselection; if the resource grant meets conditions of carrier selection or reselection, perform carrier selection or reselection based on CBR measurement values of carriers’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 8 and 18, Loehr does not expressly disclose when there is no resource grant, perform carrier selection or reselection based on CBR measurement values of carriers.
However, Lee discloses when there is no resource grant, perform carrier selection or reselection based on CBR measurement values of carriers (‘furthermore, the UE may select a second carrier among the multiple carriers, based on the information on priorities of the multiple carriers, if a data for the logical channel remains and a resource grant on the selected first carrier is exhausted. The second carrier may be a carrier which has a resource grant within a time offset among the multiple carriers. The second carrier may be a carrier which has the second highest priority among the multiple carriers’, ¶ 0175).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘when there is no resource grant, perform carrier selection or reselection based on CBR measurement values of carrier’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 9 and 19, Loehr does not expressly disclose wherein the performing carrier selection or reselection based on the CBR measurement values of the carriers comprises at least one of the following: selecting a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or selecting a carrier having a smallest CBR.
However, Lee discloses wherein the performing carrier selection or reselection based on the CBR measurement values of the carriers comprises at least one of the following: selecting a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or selecting a carrier having a smallest CBR (‘in Fig. 8, the UE may select carrier #1 and/or SPS configuration #1 which provide sidelink grants within the time offset from the earliest sidelink grant in time. In this case, the UE may select a carrier and/or SPS configuration which provides the lowest CBR level. Or, the UE may select a carrier and/or SPS configuration which provides the highest priority’, ¶ 0151).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the performing carrier selection or reselection based on the CBR measurement values of the carriers comprises at least one of the following: selecting a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or selecting a carrier having a smallest CBR’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 
As to Claims 10 and 20, Loehr does not expressly disclose generate a resource grant on the target carrier.
However, Lee discloses generate a resource grant on the target carrier (‘if multiple activated SPS configurations have resources (e.g. sidelink resources, sidelink grants, uplink grants, or resource grants) on different carriers at the same time, the UE may select a SPS configuration with the highest priority in the logical channel prioritization, or select a carrier of a SPS configuration with the highest priority in the logical channel prioritization’, ¶ 0127).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘generate a resource grant on the target carrier’ as disclosed by Lee into Loehr so that wireless communication device can effectively select carrier based on priorities in wireless communication system, Lee ¶ 0003. 


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 10,999,859 B2 to Tang, Hai. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:
Patent No.: US 10,999,859 B2 
Instant Application 17/219,652
Claim 1: A method for resource allocation, applied to user equipment (UE), the method comprising: 

selecting, from sidelink logical channels belonging to a target address, a sidelink logical channel with high priority, wherein the priority of the logical channel is associated with a ProSe Per Packet Priority (PPPP) and the logical channel with high priority is associated with high PPPP; 

allocating resources for data in the sidelink logical channel with the high priority; 

determining whether there is a resource grant; when there is a resource grant, 

determining whether the resource grant meets conditions of carrier reselection and/or resource reselection; and when there is no resource grant, performing carrier selection based on channel busy ratio (CBR) measurement values of the carriers. 








Claim 1:  A method for resource allocation, applied to user equipment (UE), the method comprising: 

selecting a target address, wherein the target address is a destination associated with a sidelink logical channel with a highest priority; 
selecting, from sidelink logical channels belonging to the target address, the sidelink logical channel with the highest priority, wherein the priority of the logical channel is associated with a ProSe Per Packet Priority (PPPP) and the logical channel with high priority is associated with high PPPP; 

allocating a resource for data in the sidelink logical channel with the highest priority






(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘determining whether there is a resource grant; when there is a resource grant, determining whether the resource grant meets conditions of carrier reselection and/or resource reselection; and when there is no resource grant, performing carrier selection based on channel busy ratio (CBR) measurement values of the carriers’ so as to effectively manage resource allocation in wireless communication system).

Claim 2: The method according to claim 1, 

wherein the target address is a Destination having the sidelink logical channel with the high priority.
Claim 2: The method according to claim 1, 

wherein the allocating resources for data in the sidelink logical channel with the highest priority, comprises: allocating resources on a target carrier.  
Claim 4: The method according to claim 3, 
wherein a CBR measurement value of the target carrier is below a threshold.
Claim 3: The method according to claim 2, 

wherein a channel busy ratio (CBR) measurement value of the target carrier is below a threshold.
Claim 5: The method according to claim 3, 

wherein the target carrier is allowed to carry a service of the data. 


Claim 4: The method according to claim 2, 

wherein the target carrier is allowed to carry a service of the data. 



Claim 6: The method according to claim 3, wherein the target carrier comprises a first carrier and a second carrier, and wherein the method further comprises: 

after allocating, for data in the sidelink logical channel with the high priority, a first resource on the first carrier, allocating, for data in the sidelink logical channel with low priority, a second resource on the second carrier that is not in conflict with the first resource on the first carrier.
Claim 5: The method according to claim 2, further comprising: 

after allocating, for data in the sidelink logical channel with the highest priority, a first resource on the target carrier, allocating, for data in a sidelink logical channel with a lower priority, a second resource on the target carrier.  
Claim 8: The method according to claim 1, wherein the determining whether the resource grant meets conditions of carrier reselection and/or resource reselection further comprises: 

when the conditions are met, performing carrier selection based on the CBR measurement values of the carriers; otherwise, using the resource grant, and generating a MAC PDU.
Claim 6: The method according to claim 2, 

wherein the target carrier is determined based on a carrier selection or reselection procedure.
Claim 8: The method according to claim 1, wherein the determining whether the resource grant meets conditions of carrier reselection and/or resource reselection further comprises: 
when the conditions are met, performing carrier selection based on the CBR measurement values of the carriers; otherwise, using the resource grant, and generating a MAC PDU.
Claim 7: The method according to claim 6, wherein the carrier selection or reselection procedure comprises: 
when there is a resource grant, determining whether the resource grant meets conditions of carrier selection or reselection; and 

the method further comprising: if the resource grant meets conditions of carrier selection or reselection, performing carrier selection or reselection based on CBR measurement values of carriers.
Claim 9: The method according to claim 8, wherein the performing carrier selection based on the CBR measurement values of the carriers comprises at least one of the following: 

selecting a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or selecting a carrier having a smallest CBR.
Claim 8: The method according to claim 6, wherein the carrier selection or reselection procedure comprises: 

when there is no resource grant, performing carrier selection or reselection based on CBR measurement values of carriers.
Claim 9: The method according to claim 8, wherein the performing carrier selection based on the CBR measurement values of the carriers comprises at least one of the following: 

selecting a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or selecting a carrier having a smallest CBR.
Claim 9: The method according to claim 8, wherein the performing carrier selection or reselection based on the CBR measurement values of the carriers comprises at least one of the following: 

selecting a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or selecting a carrier having a smallest CBR.
Claim 10: The method according to claim 9, further comprising: 

generating a resource grant for the selected target carrier.
Claim 10: The method according to claim 2, further comprising: 

generating a resource grant on the target carrier.
Claim 11: An apparatus in a communication device, comprising: 

a processor and a memory configured to store a computer program executable on the processor, wherein the processor is configured to, when running the computer program, 

select, from sidelink logical channels belonging to a target address, a sidelink logical channel with high priority, wherein the priority of the logical channel is associated with a ProSe Per Packet Priority (PPPP) and the logical channel with high priority is associated with high PPPP; allocate resources for data in the sidelink logical channel with the high priority; 

determine whether there is a resource grant; when there is a resource grant, determine whether the resource grant meets conditions of carrier reselection and/or resource reselection; and when there is no resource grant, perform carrier selection based on channel busy ratio (CBR) measurement values of the carriers.
Claim 11: An apparatus in a communication device, comprising: 

a processor and a memory configured to store a computer program executable on the processor, wherein the processor is configured to, when running the computer program, 

select a target address, wherein the target address is a destination associated with a sidelink logical channel with a highest priority; 

select, from sidelink logical channels belonging to the target address, the sidelink logical channel with the highest priority, wherein the priority of the logical channel is associated with a ProSe Per Packet Priority (PPPP) and the logical channel with high priority is associated with high PPPP; 

allocate a resource for data in the sidelink logical channel with the highest priority.

(It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘determine whether there is a resource grant; when there is a resource grant, determine whether the resource grant meets conditions of carrier reselection and/or resource reselection; and when there is no resource grant, perform carrier selection based on channel busy ratio (CBR) measurement values of the carriers’ so as to effectively manage resource allocation in wireless communication system).


Claim 13: The apparatus according to claim 11, 

wherein the allocated resources are associated with a target carrier.
Claim 12: The apparatus according to claim 11, 
wherein the processor is further configured to:

allocate resources on a target carrier.
Claim 14: The apparatus according to claim 13, 

wherein a CBR measurement value of the target carrier is below a threshold.
Claim 13: The apparatus according to claim 12, 

wherein a channel busy ratio (CBR) measurement value of the target carrier is below a threshold.
Claim 15: The method according to claim 3, 

wherein the target carrier is allowed to carry a service of the data. 

Claim 14: The apparatus according to claim 12, 

wherein the target carrier is allowed to carry a service of the data.
Claim 16: The method according to claim 13, wherein the target carrier comprises a first carrier and a second carrier, and wherein the method further comprises: 

after allocating, for data in the sidelink logical channel with the high priority, a first resource on the first carrier, allocating, for data in the sidelink logical channel with low priority, a second resource on the second carrier that is not in conflict with the first resource on the first carrier.
Claim 15: The apparatus according to claim 12, wherein the processor is further configured to: 

after allocating, for data in the sidelink logical channel with the highest priority, a first resource on the target carrier, allocate, for data in a sidelink logical channel with a lower priority, a second resource on the target carrier.
Claim 18: The method according to claim 11, wherein the determining whether the resource grant meets conditions of carrier reselection and/or resource reselection further comprises: 

when the conditions are met, performing carrier selection based on the CBR measurement values of the carriers; otherwise, using the resource grant, and generating a MAC PDU.
Claim 16: The apparatus according to claim 12, 

wherein the target carrier is determined based on a carrier selection or reselection procedure.
Claim 18: The method according to claim 11, wherein the determining whether the resource grant meets conditions of carrier reselection and/or resource reselection further comprises: 

when the conditions are met, performing carrier selection based on the CBR measurement values of the carriers; otherwise, using the resource grant, and generating a MAC PDU.
Claim 17: The apparatus according to claim 16, wherein the processor is further configured to: 

when there is a resource grant, determine whether the resource grant meets conditions of carrier selection or reselection; if the resource grant meets conditions of carrier selection or reselection, perform carrier selection or reselection based on CBR measurement values of carriers.
Claim 19: The apparatus according to claim 18, wherein the processor is further configured to: 

select a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or select a carrier having a smallest CBR.
Claim 18: The apparatus according to claim 16, wherein the processor is further configured to: 

when there is no resource grant, perform carrier selection or reselection based on CBR measurement values of carriers.
Claim 19: The apparatus according to claim 18, wherein the processor is further configured to: 

select a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or select a carrier having a smallest CBR.
Claim 19: The apparatus according to claim 18, wherein the performing carrier selection or reselection based on the CBR measurement values of the carriers comprises at least one of the following: 

selecting a carrier having a CBR below a preset CBR threshold, wherein the CBR threshold is associated with the PPPP; or selecting a carrier having a smallest CBR.
Claim 20: The apparatus according to claim 19, wherein the processor is further configured to: 

generate a resource grant for the selected target carrier.
Claim 20: The apparatus according to claim 12, wherein the processor is further configured to: 

generate a resource grant on the target carrier.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463